




[exhibit10one002.gif] [exhibit10one002.gif]

CONTRACT OF SALE

SECURITY AGREEMENT

(LOC Form 5)










This Contract of Sale and Security Agreement dated for purposes of reference
March  13, 2007; is between the undersigned, Freundlich Supply Company, Inc.,
hereinafter called "CLIENT", and Greater Bay Business Funding, a division of
Greater Bay Bank, NA hereinafter called "GBBF ", agree as follows:

PURPOSE OF AGREEMENT:

1.  CLIENT desires to obtain short-term financing by selling, to GBBF ALL
Accounts receivable. GBBF agrees to Purchase CLIENT’s Accounts from time to time
at a discount below face value, utilizing an advance formula for the purchase of
ALL Accounts based upon advances against Acceptable/Eligible Accounts.  It is
clearly understood by both parties that ALL Accounts of CLIENT are to be sold to
GBBF.

DEFINITIONS:

2.  "Account" means any right of payment for goods sold, or leased, and
delivered, or services rendered, any specific transaction, or any right of
payment.

3.  "Advance Formula" means the maximum amount available to CLIENT from GBBF for
the purchase of All Accounts will not exceed 80% of Acceptable/Eligible
Accounts.

4.  "Acceptable/Eligible Account" means an Account conforming to the Warranties
and terms set forth herein that has not been outstanding for more than 90 DAYS
from the date of invoice, has been underwritten and approved by GBBF, and has
not been reduced from the original amount billed by, credit memo, offset,
adjustment of any kind, or partial payment subsequent to invoice date.

5.  "Customer" means CLIENT's Customer or the Account debtor.

6.  "CLIENT" means the seller of All Accounts.

7.  "Collateral" means the intangible or tangible property given as security to
GBBF by CLIENT for any obligations and liabilities of CLIENT to GBBF under the
Agreement.

8.  "Warrant" means to guarantee, as a material element of this Agreement.

9.  "Credit Problem" means Customer is unable to pay his debts because of
problems or insolvency.

10. "Customer Dispute" means any claim by Customer against CLIENT, of any kind
whatsoever, valid or invalid, that reduces the amount collectible from Customer
by GBBF.

CLIENT COVENANTS:

11.  CLIENT agrees to sell to GBBF ALL Accounts Receivable, (Accounts)
mechanic's lien(s), and rights to payment under any stop notice(s), or bonded
stop notice(s) securing payment of those Accounts created by CLIENT in the
course of its business, existing as of the date of this agreement or thereafter
created during the term of this agreement, subject to approval and verification
by GBBF. GBBF is not obligated to advance funds for the purchase of All Accounts
from CLIENT.  When CLIENT notifies GBBF of it's Accounts, CLIENT shall provide a
copy of the original  Assigned Account (Invoice)   a copy of the bill of lading
contract, purchase order, purchase order number, and/or any other requisite
supporting documentation corresponding to said Accounts and appropriate to the
business of CLIENT, as requested by GBBF.

12.  CLIENT shall prepare and give to GBBF proper written assignments of
Accounts, mechanic's lien(s) on forms provided by GBBF.  The execution of said
assignments shall transfer to GBBF all of CLIENT’s right, title and ownership to
ALL Accounts.  CLIENT or GBBF by this agreement will properly mark Accounts, as
assigned and sold to GBBF, and GBBF is authorized to notify Customer of said
sale and assignment.

13.  CLIENT represents and Warrants to GBBF that:

a. CLIENT is sole and absolute owner of any and all Accounts and mechanic's
liens and rights to payment under any stop notices, or bonded stop notices, sold
and assigned hereunder, and CLIENT has full legal right to make said sale,
assignment, and/or transfer.

b. All Accounts sold to GBBF are an accurate statement of a bonafide sale,
delivery and acceptance of merchandise, or performance of service by CLIENT to /
for Account-debtor.  Accounts are not contingent upon the fulfillment by CLIENT
and each Account-debtor's business is believed to be solvent.  The terms for
payment of said Accounts are Net 30 days or as expressly set forth on the face
of said sold and assigned Accounts, and



Form Date 6/97

Page 1

Initial __________







--------------------------------------------------------------------------------




the payment of said Accounts are not contingent upon the fulfillment by CLIENT
of any further performance of any nature whatsoever.  CLIENT shall accept no
returns and shall grant no allowances or credits to any sold and Assigned
Account of any Account-debtor without the prior written approval of GBBF.

c. There are no known setoffs, Customer Disputes, adverse claims, defenses,
and/or liens whatsoever against the payment of Accounts, and Account's
mechanic's liens have not been previously assigned or encumbered by CLIENT in
any manner whatsoever.  CLIENT will, immediately upon sale of Accounts to GBBF
make proper entries on its books and records disclosing the absolute sale of
Accounts to GBBF and CLIENT will post no payment unless it is reflected in a
payment report from GBBF.

d. CLIENT will promptly notify GBBF in writing of any proposed change in
CLIENT'S place of business, name, legal entity, corporate structure,
record-keeping location, and/or as to any additional place of business, or
expiration of any special license(s), or transfer of assets, or technology, to a
third party, or proposed change in ownership in excess of twenty five percent,
(25%), of outstanding shares;

e. CLIENT does not own, control, manage, participate in management, or have any
involvement and/or association whatsoever with the business of any
Account-debtor related to any Accounts sold and assigned hereunder;

f. There are no financing statements now on file in any public office governing,
any Account, Inventory or work in process of CLIENT in which CLIENT is named in
or has signed as the debtor, except the financing statement or statements filed
or to be filed in respect to this Agreement, or those statements now on file
that have been disclosed in writing by CLIENT to GBBF.  CLIENT will not execute
any financing statements pledging Accounts receivables, inventory or work in
process,  in favor of any other person or entity, excepting GBBF, for the term
of this Agreement;

g. CLIENT'S taxes are not delinquent nor has CLIENT been subject to a tax levy
by any governmental entity nor are there now on file in any public office tax
liens affecting CLIENT other than those delinquencies, levies and/or liens which
have been disclosed by CLIENT to GBBF;

h. All records, statements, books, or other documents shown to GBBF by CLIENT at
any time, either before, or after the signing of the Agreement are true and
accurate;

i. CLIENT has served or caused to be served any and all preliminary 10-day
notices required by law to perfect or enforce any mechanic's lien for All
Accounts to insure perfection of ownership for GBBF and the information
contained on those preliminary 10-day notices is true, correct, and properly
recorded, to Seller's knowledge and belief;

j. Waivers and releases for all labor, services, equipment, or material of
CLIENT and others will be submitted on GBBF’s form concurrent with Accounts.

14.  CLIENT and GBBF agree that GBBF will have FULL RECOURSE against CLIENT and
CLIENT shall be liable to repay to GBBF any amount paid by GBBF to CLIENT in
consideration for the sale, transfer, and assignment of Accounts.

15.  All Accounts shall be the sole property of GBBF, but if for any reason a
payment owing on said Accounts shall be paid to CLIENT; CLIENT shall promptly
notify GBBF of such payment, shall hold any check, draft or money so received in
trust and for the benefit of GBBF, and shall pay over such check or draft
in-kind, or money, to GBBF promptly and without delay.  All of CLIENT's invoices
shall bear the address of a Lock Box acceptable to GBBF; as the "REMIT TO"
address, and CLIENT agrees that ALL remittances for payment on ALL Accounts
shall be made to the Lock Box or other repository authorized in writing by GBBF.

16.  CLIENT will furnish GBBF periodic statements, accounts receivable agings,
journals, bank records, and other information as requested by GBBF from time to
time.

17.  CLIENT will not pledge the credit of GBBF to any other person, or business
for any purpose whatsoever.

18.  CLIENT is properly licensed and authorized to operate the business

of Freundlich Supply Company, Inc., under the trade name of SAME, and CLIENT'S
trade name has been properly filed and published as required by the laws of the
State of Delaware.

19.  CLIENT'S business is solvent.

20.  CLIENT will not sell Accounts, or pledge Accounts to any party, except to
GBBF for the period of this Agreement unless specific Accounts are subordinated
and released by GBBF in writing.

21.  CLIENT will not transfer, pledge, or give a security interest of the Assets
sold or Collateral granted to GBBF to any other party.

22.  CLIENT will not change, or modify the terms of the original sold and
assigned Account with Customer unless



Form Date 6/97

Page 2

Initial __________







--------------------------------------------------------------------------------




GBBF first consents to such change in writing. GBBF agrees to provide a prompt
response to CLIENT request for modification or change with respect to an
Assigned Account.   For example, CLIENT may not extend credit to a Customer
beyond Net 30 days or the time set forth on the face of the sold and Assigned
Account without prior written consent from GBBF.

23.  NOTICE OF DISPUTE: CLIENT must immediately notify GBBF of Customer Disputes
greater than $400.00 in total for any one Customer.

24.  POWER OF ATTORNEY: In order to carry out this Agreement and avoid
unnecessary notification of Customers. CLIENT irrevocably appoints GBBF, or any
person designated by GBBF, as its special attorney in fact, or agent, with power
to:

a. strike out CLIENT'S address on all Accounts mailed to Customers and put on
GBBF 's address.

b. receive, direct and forward, open, and dispose of all mail addressed to
CLIENT, or to CLIENT'S fictitious trade name via GBBF's address.

c. endorse the name of CLIENT, or CLIENT'S fictitious trade name on any checks
or other evidences of payment that may come into the possession of GBBF on
Accounts purchased by GBBF and on any other documents relating to any of the
Accounts or to assigned Collateral.

d. in CLIENT'S name, or otherwise, demand, sue for, collect, and give release
for any and all monies due, or to become due on Accounts sold and assigned
hereunder.

e. do any and all things necessary and proper to carry out the purpose intended
by this Agreement.

f. execute any documents necessary to perfect or to continue any Security
Interest and without further authorization from CLIENT file a carbon,
photograph, facsimile, or other reproduction of any financing statement for use
as a financing statement

The authority granted GBBF shall remain in full force and effect until all
Accounts are paid in full and any indebtedness of CLIENT to GBBF is discharged.

GBBF COVENANTS:

25. GBBF reserves the sum of ($1,000,000.00) One Million and  00/100 for the
purchase of ALL of CLIENT's Accounts.  These funds are available daily at
CLIENT'S option, subject to restriction as governed by the Advance Formula.
 Daily availability will be communicated to CLIENT via GBBF'S Availability /
Advance Request.

26.  This Agreement shall have an initial term ending with the first full (12)
Twelve calendar months and unless terminated by either party giving not less
than thirty (30) days prior written notice.

27.  STATEMENT OF Acceptable/Eligible Accounts: GBBF shall identify in writing
all Acceptable/Eligible Accounts and provide to CLIENT, upon request, a written
statement thereof (Weekly Aging Report).

ACCOUNTING & FEES:

28. Funds advanced by GBBF to CLIENT are subject to daily fee of Greater Bay
Bank N.A. Prime Rate + 4.000% /360 (equivalent to a monthly discount fee of
Greater Bay Bank N.A. Prime Rate + 4.000% /12) percent calculated on the daily
balance (as reported on the CLIENT Liability Detail Report) owing to GBBF.  This
period will usually be 1 calendar day except for weekends and or weeks where
holidays or other non-operating days prevent the fee from being taken on a daily
basis.

29. GBBF will provide to the CLIENT daily, via fax, an advance and availability
request.  This report must be acknowledged and returned, via fax, to GBBF no
later than 11:30AM if a deposit or wire transfer is to be made the same date as
the request form was issued to the CLIENT by GBBF.

30. PAYMENT PROCESSING:  All payments received by GBBF will be applied to
CLIENT's Outstanding Balance daily following a 2 (Two) business day hold to
allow for the application of collected funds.

31.  DISPUTED ACCOUNT:  CLIENT will immediately notify GBBF of any Account
subject to a Customer Dispute (See Paragraph 10 for definition) of any kind
whatsoever and said Account shall be removed as an Acceptable/Eligible Account.

32.  INVOICING ERRORS:  Mistaken, incorrect and/or erroneous invoicing,
submitted by CLIENT to GBBF may at GBBF’s discretion be deemed a Customer
Disputed sold and Assigned Account and shall be removed as an
Acceptable/Eligible Account.

COLLATERAL:

33.   As Collateral for the payment of any indebtedness now owing, or in the
future owing, by CLIENT to GBBF, CLIENT hereby grants to GBBF a security
interest in the following property:




a. See Exhibit A attached.



Form Date 6/97

Page 3

Initial __________







--------------------------------------------------------------------------------







34.  CLIENT will maintain such insurance covering CLIENT'S business and/or the
property of CLIENT's Customers as is customary for businesses similar to the
business of CLIENT.

35.   CLIENT shall complete any and all documents required to provide GBBF a
perfected security interest/lien in the Collateral pledged to GBBF.







DEFAULT:

36. Any one or more of the following shall constitute an event of default:

a. If CLIENT shall fail to pay any amount of indebtedness to GBBF when owing;

b. If CLIENT shall be in breach of any term, provision, Warranty, or
representation under this Agreement, or any other agreement related hereto;

c. If bankruptcy or insolvency proceedings shall be instituted by or against
CLIENT.

d. If the Collateral shall be attached, levied upon, seized in any legal
proceeding, and not released within 5 working days thereof;

e. If CLIENT shall cease doing business and there shall exist any indebtedness
or commitments by CLIENT to GBBF;

f. Any Accounts, documents, statements, or other writings submitted by CLIENT to
GBBF prove false or inaccurate in any material respect;

g. If CLIENT has contributed to, or aggravated Account debtor's problem,
insolvency, and/or said Account debtor's ability and/or willingness to pay any
Accounts;

h. If any unpaid judgment or tax lien exists against CLIENT;

i. If GBBF with reasonable cause and in good faith determines that it's
purchased asset or collateral is impaired for any reason whatsoever;

j. Terminating prior to end of initial term;

k. Any change in CLIENT's place of business, name, legal entity, corporate
structure, record-keeping location, and/or as to any additional place of
business, or expiration of any special license(s), or transfer of assets, or
technology, to a third party, or proposed change in ownership in excess of
twenty five percent, (25%), of outstanding shares.

REMEDIES AFTER DEFAULT:  

37. In the event of any default GBBF may do any one or more of the following:

a.

 Declare any indebtedness secured hereby immediately due and payable;

b.

Increase the daily fee by five percent / 360 (equivalent to an increase in the
monthly discount fee of 5.000% / 12).

c. Notify any and all Customers and take possession of the Accounts and
Collateral and collect any receivables or funds paid to CLIENT all without
judicial process;

d. Require CLIENT to assemble the Collateral and the records pertaining to
receivables or other assets pledged as collateral, and make them available to
GBBF, at a place designated by GBBF;

e. Enter the premises of CLIENT and take possession of the Collateral and of the
records pertaining to the receivables and any other Collateral;

 

f. Grant extensions, compromise claims and settle receivables for less than face
value, all without prior notice to CLIENT;

g. Use, in connection with any assembly or disposition of the Collateral, any
trademark, trade name, trade style, copyright, patent right or technical process
used or utilized by CLIENT;

h. Return any surplus realized to CLIENT after deduction of reasonable expenses,
attorney’s fees, attorney's fees on appeal, collection costs, independent third
party auditors, incurred by GBBF in resolving said default;

i. Hold CLIENT liable for any deficiency.

j. Establish a reserve from the collection of Accounts to meet reasonable legal
expenses associated with a future defense resulting from an action brought
against GBBF by CLIENT, CLIENT’s customer, or other third party, as a result of
an action of default.

k. Injunction against CLIENT taking any action with regard to the Accounts or
Collateral.

l. GBBF is authorized by CLIENT to receive, direct and forward, open, and
dispose of all mail addressed to CLIENT at any address used by CLIENT to receive
mail.



Form Date 6/97

Page 4

Initial __________







--------------------------------------------------------------------------------







GENERAL:

38.  After termination CLIENT remains fully responsible to GBBF for any
indebtedness existing, or which may yet arise in connection with Accounts that
remain unpaid.

39.   If during the term hereof CLIENT fails to make any payment required, GBBF
may at its discretion pay the same and charge CLIENT therefore.

40.  CLIENT will not, under any circumstances, or in any manner whatsoever,
interfere with any of GBBF's rights under this Agreement.

41.  TAX COMPLIANCE: CLIENT will furnish GBBF upon request satisfactory proof of
payment and/or compliance with all Federal, State and/or Local tax requirements.

42.  NOTICE OF LEVY:  CLIENT will promptly notify GBBF of any attachment or any
other legal process levied against CLIENT.

43.  LEGAL FEES:  The losing party will pay any and all legal expenses and
reasonable attorney's fees, paralegal fees, staff overtime expense, travel
costs, costs on appeal, or other reasonable collection costs, that the
prevailing party may incur as a result of either CLIENT or GBBF enforcing this
Agreement one against the other.

44.  HOLD HARMLESS:  CLIENT shall hold GBBF harmless against any liability,
damages, loss, attorneys' fees and costs of any type due to any action by a
Customer arising from GBBF'S collecting or attempting to collect any Accounts so
long as these collections are performed in a commercially reasonable manner and
in compliance with all applicable laws, rules and regulations.   CLIENT
maintains the primary responsibility for collections efforts, until the
occurrence of an event of default.

45.  BINDING ON FUTURE PARTIES:  This Agreement inures to the benefit of and is
binding upon the heirs, executors, administrators, successors and assigns of the
parties thereto.

46.  CUMULATIVE RIGHTS:  All rights, remedies and powers granted to GBBF in this
Agreement, or in any note, or other agreement given by CLIENT to GBBF, are
cumulative and may be exercised singularly or concurrently with such other
rights as GBBF may have.  These rights may be exercised from time to time as to
all or any part of the pledged Collateral as GBBF in its discretion may
determine.

47.  WRITTEN WAIVER: GBBF may not waive its rights and remedies unless the
waiver is in writing and signed by GBBF.  A waiver by GBBF of a right, or remedy
under this Agreement on one occasion is not a waiver of the right, or remedy on
any subsequent occasion.

48.  WASHINGTON LAW:  This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.  CLIENT hereby consents to
the exclusive jurisdiction of the State of Washington in any dispute arising
hereunder or related hereto.  Venue for any actions shall be in King Co.
Washington.

49.  INVALID PROVISIONS:  If any provision of this Agreement shall be declared
illegal or contrary to law, it is agreed that such provision shall be
disregarded and this Agreement shall continue in force as though such provision
had not been incorporated herein.

50.  ENTIRE AGREEMENT:  This instrument contains the entire Agreement between
the parties.  Any addendum or modification hereto will be signed by both parties
and attached hereto.

51.  EFFECTIVE:  This Agreement becomes effective when it is accepted and
executed by the authorized officers of GBBF.

52.   Execution of this document may contain multiple signature pages; each
shall be considered, when combined, as one signed and executed document.







































Form Date 6/97

Page 5

Initial __________







--------------------------------------------------------------------------------






















Executed the 13th day of March, 2007 at Staten Island, New York.










Freundlich Supply Company, Inc.

  




By:_____________________________




Title: ___________________________




By:_____________________________




Title: ___________________________










Greater Bay Business Funding, a division of Greater Bay Bank, NA




Accepted this _____ day of _____________, 200_, at Bellevue, Washington




By:_________________________________________







Title: ____________________________









Form Date 6/97

Page 6

Initial __________







--------------------------------------------------------------------------------










CONTRACT OF SALE

SECURITY AGREEMENT

Freundlich Supply Company, Inc.

EXHIBIT "A"










All personal property, now owned or hereafter acquired, including without
limitation accounts, contract rights, chattel paper, documents, instruments,
deposit accounts, investment property, letters of credit, commercial tort
claims, general intangibles, inventory, raw materials, work in progress,
finished goods, equipment, accessions, substitutions and accessions, and
proceeds (cash and non-cash) including, without limitation, insurance proceeds,
thereof.






Form Date 6/97

Page 7

Initial __________





